Citation Nr: 1200591	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  08-01 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented with which to reopen a service connection claim for a gastrointestinal disorder, and the related issue of entitlement to service connection for a gastrointestinal disorder. 

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a lung condition, to include claimed as a result of asbestos exposure.  

4.  Entitlement to an evaluation in excess of 10 percent for hypertension.

5.  Entitlement to an evaluation in excess of 60 percent for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had verified service with the United States Navy from February 1987 to October 1997, and it appears that he had a prior period of active service with the United States Navy from October 1977 to February 1987. 

This matter comes before the Board of Veterans' Appeals on appeal from a May 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A claim for service connection claim for a gastrointestinal disorder was filed in December 1997 and was denied in a rating decision issued in March 1998.  The decision was not appealed, and it became final.  In November 2005, the Veteran filed to reopen the service connection claim, this time describing the disability as heartburn with nausea and vomiting, and gastroesophageal reflux disease (GERD).  In Velez v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that in a case where a veteran had filed a claim for a nervous condition, this was not a new claim based on a distinctly diagnosed condition from a previously adjudicated claim for a stress disorder.  23 Vet. App. 199, 203 (2009).  The Court stated that, because the claims involved overlapping symptoms, the factual basis for the Veteran's claims were the same and thus distinguishable from the scenarios presented in the Boggs and Ephraim cases, noting that in Boggs v. Peake, 520 F.3d 1330, 1334 (Fed. Cir. 2008) and Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) the Federal Circuit held that claims based on separate and distinctly diagnosed conditions must be considered separate and distinct claims).  

The Board concludes that this case is similar to the factual scenario presented in Velez, as the Veteran is in essence currently seeking service connection for the same gastrointestinal condition as was previously sought in 1997.  Thus, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits, as is reflected by the characterization of the claim on the title page.  Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).

The service connection claims for a gastrointestinal disorder and a lung condition, as well as increased rating claims for hypertension and diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a gastrointestinal disability was initially denied in a rating action of March 1998; the Veteran was notified in writing of this decision in March 1998;  and he did not appeal it and it became final.

2.  The Veteran filed to reopen a service connection claim for a gastrointestinal disorder in November 2005; evidence added to the record since the March 1998 rating decision relates to an unestablished fact necessary to substantiate the claim.  

3.  The evidence of record does not substantiate or establish the existence of a current disability manifested primarily by headaches.  


CONCLUSIONS OF LAW

1.  A March 1998 rating decision denying service connection for a gastrointestinal disability is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 20.200, 20.201 (2011).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a gastrointestinal disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.156 (2011).

3.  The criteria for a grant of service connection headaches have not been met.  38 U.S.C.A. §§, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his service connection claims in a letter dated in November 2005, wherein he was advised of the provisions relating to the VCAA.  Specifically, he was informed of the evidence and information necessary to substantiate his service connection claims.  Additionally, the Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers.  Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to VA.

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, this information must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  That specific notice was provided to the Veteran in a March 2006 letter.

Adjudication of the claims on appeal was undertaken in an May 2006 rating decision and statement of the case (SOC) was issued in May 2007, followed by the issuance of a Supplemental SOC readjudicating the claims in November 2007.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

Concerning applications to reopen claims that have been the subject of a prior final denial by VA, to provide adequate notice with regard to a claim to reopen, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).

With respect to the claim for a gastrointestinal disorder (requiring new and material evidence to reopen it), the appellant was informed of the relevant law and regulations pertaining to the application to reopen that service connection claim in a March 2006 letter, which included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Specifically, he was advised that new evidence consists of evidence in existence that has been submitted to the VA for the first time.  Material evidence was explained as evidence relating to the reason the claim was previously denied.  The letter also described what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial of the claim.  Accordingly, the Board concludes that this satisfied the notice requirement with regard to the application to reopen the previously denied claim.  Kent, 20 Vet. App. at 10.

The duty to assist is also satisfied in this case.  The appellant's service treatment records (STRs) are on file, as are VA and private medical records and statements and contentions from the Veteran and his representative.  

With respect to the service connection claim for headaches, the RO did not afford the appellant a VA examination and such action is not mandated.  Under 38 U.S.C.A. § 5103A (d), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Board finds that a remand is not required and there is no duty on the part of VA to provide a medical examination or request a nexus opinion, because as discussed in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of the need to submit competent medical evidence indicating that he has the disorder claimed (headaches), and further substantiating evidence suggestive of a linkage between the aforementioned claimed condition and his active service.  The Veteran has not done so, and no evidence thus supportive has otherwise been obtained.  Given these matters of record, there has been no evidence presented indicating that "the disability or symptoms may be associated with the claimant's active military . . . service."  38 U.S.C.A § 5103A(d); cf. Charles v. Principi, 16 Vet. App. 370  (2002).  Thus, the Board finds that the information and evidence of record, as set forth and analyzed below, contains sufficient competent evidence to decide the claim and that under such circumstances, there is no duty to provide an examination or to obtain a medical opinion.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been presented to reopen the service connection claim for a gastrointestinal disorder, any perceived lack of development is not prejudicial.  See 38 U.S.C.A. §§ 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The Board reiterates that because the claim has been reopened, any deficiency regarding notice of the basis for a prior final denial of a claim, or what information or evidence is necessary to reopen a claim, is not prejudicial to the Veteran's claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Consideration of the merits of the Veteran's claim is deferred, however, pending additional development consistent with the VCAA.

Accordingly, VA has satisfied the notification and duty to assist provisions of the VCAA and no further actions need be undertaken on the appellant's behalf.  See 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  As to the claims being decided herein on appeal, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

      
Service Connection Claims

The appellant is seeking entitlement to service connection for a gastrointestinal disorder and headaches.  The Board notes that these claims are being evaluated separately as the claim involving a gastrointestinal disorder was addressed in a prior final decision, and accordingly requires the presentation of new and material evidence to reopen the claim.  The statutes and regulations discussed below apply to both of the claims on appeal; additional case law, statutes and regulations are referenced herein as pertinent.  

The Veteran had verified service with the United States Navy from February 1987 to October 1997, during which time his MOS was torpedoman's mate.  It appears that he also had a prior period of active service with the United States Navy from October 1977 to February 1987.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service or within the applicable presumptive period, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

A. New and Material Evidence - Gastrointestinal Disorder

A service connection claim for a gastrointestinal disorder was initially filed in December 1997.  Service connection for a gastrointestinal disorder was denied in a March 1998 rating action.  The RO explained that there was no evidence of treatment in service for a gastrointestinal disorder and no evidence of a nexus between a current claimed disorder and service.  The Veteran was notified of this determination and his appeal rights in March 1998 and did not appeal the March 1998 decision.  

Evidence on file and considered at the time of the March 1998 rating decision included the Veteran's STRs which are negative for any diagnosed gastrointestinal disorder.  A record dated in October 1996 shows that the Veteran complained of intermittent chest pain which felt like indigestion and radiated from the substernal area to the left shoulder.  He indicated that these symptoms had been occurring since 1992.  Assessments of coronary artery disease, diabetes mellitus, high cholesterol and mild hypertension were made.  The July 1997 separation examination report was negative for any abdominal or gastrointestinal abnormality.  The Veteran subjectively acknowledged having frequent indigestion, but no stomach trouble.  The examiner simply recorded the fact that the Veteran had occasional indigestion.  

Also on file were four VA examination reports dated in January 1998 (eye, joints, general medical and genitourinary) which were negative for subjective complaints of a gastrointestinal nature and did not include a diagnosis or assessment of a gastrointestinal disorder.  

The Veteran filed to reopen the claim in November 2005, at which time he indicated that he had heartburn with persistent nausea and vomiting, described as gastroesophageal reflux disease (GERD).  

A private medical record dated on June 3, 2005 documents a past medical history including gastroesophageal reflux disease.  However, subsequent private medical records from the same source date also dated in June 2005 failed to include such history.  The private medical records of June 2005 are negative for any actual diagnosis or assessment of a gastrointestinal disorder.  

Reports of VA examinations dated in December 2005 and April 2006 were negative for subjective complaints of a gastrointestinal nature and did not include a diagnosis or assessment of a gastrointestinal disorder.  

In a May 2006 rating action, the RO determined that new and material evidence had not been presented with which to reopen the service connection claim for a gastrointestinal disorder.  It was explained that the evidence contained no indication of a current gastrointestinal disorder and no evidence linking this claimed condition to service.  

VA records dated in 2005 and 2006 are negative for any diagnosis or assessment of a gastrointestinal disorder.

Private medical records received in August 2006 include a March 2004 record which documents a medical history of GERD and appears to reflect that a medical assessment of GERD was also made.  

Clinical records dated from January 2008 to June 2008 include a list of dozens of the Veteran's medical problems which include esophageal reflux.

Analysis

The appellant is seeking to reopen a claim of entitlement to service connection for a gastrointestinal disorder. 

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

"New and material evidence" means evidence not previously submitted to agency decision makers which, by itself or in connection with evidence previously included in the record, relates to an unestablished fact necessary to substantiate the claim.  Such evidence must also raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent, 20 Vet. App. at 1.

Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); See also Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of a witness).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The most recent final decision on file addressing the claim is a rating action dated in March 1988.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

The last final RO rating determination in March 1998 was based upon lack of evidence: (1) establishing a diagnosis of a gastrointestinal disorder; (2) treatment in service for a gastrointestinal disorder; and (3) of a nexus between a such a current disorder and service.  In essence, all of the elements required to support a service connection claim were missing.

Since the 1998 rating action, private medical evidence dated in 2004 has been added to the file which appears to include a post-service diagnosis of GERD, a gastrointestinal disorder.  In addition, the Board notes that the STRs arguably contain some complaints of a gastrointestinal nature.  The Court has recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasizes that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.  In light of this holding, the Board concludes that the additional and more recent stressor information provided by the Veteran is both new and material.  Molloy v. Brown, 9 Vet. App. 513 (1996) (where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted).

In summary, the aforementioned additional evidence received since the March 1998 rating decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Therefore, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied service connection claim for a gastrointestinal disorder and the appeal is granted to this limited extent.  However, as will be explained below in the Remand, the Board is of the opinion that further development is necessary before the merits of this claim can be addressed.

B.  Service Connection - Headaches

In November 2005, the appellant filed an original service connection claim for headaches.  

STRs do not reflect that headaches or any disorder primarily manifested by headaches was diagnosed during service.  The July 1997 separation examination report was negative for any abnormality of the head and neurological evaluation was normal.  The Veteran subjectively acknowledged having frequent or severe headaches.  The examiner simply recorded this fact and indicated that this was secondary to hypertension and diabetes.  

A VA examination was conducted in January 1998.  At that time the Veteran complained of having dull, aching bi-frontal headaches.  He reported that this was an old problem that had been previously evaluated by a doctor.  A diagnosis of non-ocular headaches was made.  

The Veteran failed to complain of headaches upon VA examinations of December 2005 and March 2006.  Radiologic evaluation of the brain in March 2006 was normal.  Three VA examinations were conducted in June and July 2007; those examination reports contain no record of complaints or a diagnosis of headaches.  Clinical records dated from January 2008 to June 2008 include a list of dozens of the Veteran's medical problems; however, headaches are not among his listed problems.  

Analysis

After reviewing the evidence pertaining to the claim in its entirety, the Board concludes that service connection for headaches is not warranted. 

After 1998, the post service record does not refer to headaches until the Veteran filed a claim for such in 2005.  VA examination reports and clinical records dated from 1999 forward do not reference complaints of headaches and do not establish that any condition primarily manifested by headaches has been diagnosed.  Essentially, no clinical findings or diagnoses of headaches are recorded in the extensive post service records, except for one remote instance as shown in a 1998 VA examination report, now more than a decade old.  

The Board points out that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328  (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also, Gilpin v. West, 155 F.3d 1353  (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144  (1992).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board observes that although the Veteran claims that he has headaches deriving from military service, the more probative evidence does not establish the presence of that claimed disability. 

The Board has considered that the Veteran is competent to report having headaches as such come to him through the senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405  (1995).  The Board points out, however, that he has not identified or produced any acceptable evidence, medical or otherwise, that would tend to show current disease or injury in the nature of headaches for which service connection is being sought.  The Veteran does not refer to any specific symptoms referable to headaches in his statements or in clinical evidence and examinations reports dated from 1999, forward.  Similarly, he has not maintained that he has experienced headaches chronically or continually since service.  

In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378  (Fed. Cir. 2010), the Federal Circuit held that there must be "medically competent" evidence of a current disability although "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  In this case, however, there is no medically competent evidence of current disability.  The only evidence indicative of headaches are the Veteran's own generalized lay statements that are essentially contradicted by the lack of medical evidence in the record to this effect.  The Board finds that such inconsistencies undermine the Veteran's credibility as a reliable historian. 

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the service connection claim for headaches was filed in November 2005; there was no evidence of a clinical disability/diagnosis relating to headaches on file at that time (resolved or unresolved) nor has such been presented at any time subsequently since the claim has been pending.  

Congress specifically limits entitlement to service connection for disease or injury to cases where there is a disability. In the absence of proof of current disability due to disease or injury there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Likewise, the Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation under statute, the existence of a disability must be proved, and as having resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  A viable pathology (injury or disease) that would account for his vague complaints has not been established.  In this case, the only evidence in support of the claim is the appellant's own statements that he has headaches without any factual foundation that establishes disease or injury related to service.   

Therefore, the Board concludes that there has been no evidence of disability, disease, or residuals of injury presented in this case for which service connection may be granted.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  Service connection for headaches must thus be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

ORDER

New and material evidence having been received to reopen the service connection claim for a gastrointestinal disorder, the claim is granted to this extent.

Entitlement to service connection for headaches, is denied.




REMAND

Additional development is required in conjunction with the Veteran's service connection claims for a gastrointestinal disorder and a lung condition, as well as in relation to his increased rating claims for hypertension and diabetes mellitus.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2011).

In conjunction with the reopened claim seeking service connection for a gastrointestinal disorder, the Board finds that further development is necessary.  In this regard, having reopened the service connection claim does not end the Board's inquiry.  Rather, it places upon VA the duty to assist the appellant in the development of the merits of the claim by obtaining relevant records which could possibly substantiate the claim and conducting appropriate medical inquiry.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1353, (Fed. Cir. 2003) (Holding that VA need not provide a medical examination or medical opinion until a claim is reopened); Anderson v. Brown, 9 Vet. App. 542, 546 (1996) (Holding that unless the veteran has submitted new and material evidence warranting the reopening of his claim, the duty to assist does not attach); Peters v. Brown, 6 Vet. App. 540, 542 (1994).

The record as it stands appears to contain a diagnosis of GERD made in 2004.  The Veteran also maintains that complaints of a gastrointestinal nature are documented in the STRs.  For instance, the STRs contain a record dated in October 1996 showing that the Veteran complained of intermittent chest pain which felt like indigestion and radiated from the substernal area to the left shoulder.  He indicated that these symptoms had been occurring since 1992.  Assessments of coronary artery disease, diabetes mellitus, high cholesterol and mild hypertension were made.  The July 1997 separation examination report was negative for any abdominal or gastrointestinal abnormality, but reflects that the Veteran subjectively acknowledged having frequent indigestion, but no stomach trouble.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here there has not yet been any VA examination furnished addressing this claim; as such, a VA examination and medical opinion are warranted in this case pursuant to the duty to assist.

Addressing, the service connection claim for a lung disorder, the Veteran has primarily claimed that this condition is linked to asbestos exposure in service.  His DD 214 reflects verified service with the United States Navy from approximately 1987 to 1997, with nearly a decade or service prior to that.  His MOS was torpedoman's mate.  The STRs include evidence to the effect that the Veteran was likely exposed to asbestos in service (October 1996 asbestos survey questionnaire).  Medical records dated in December 2004 reflect that mild reactive airway disease was assessed.  

The VA Adjudication Procedure Manual Rewrite (M21-1MR) provides that VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop the claim to find out whether there was pre-service and/or post-service occupational and other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  For many asbestos related diseases the latency period varies from ten to forty-five or more years between first exposure and development of disease.  Id. at IV.ii.2.C.9.d.  Such development has not been undertaken in this case, and will be requested by virtue of this Remand.  

The Board notes that neither [the VBA Manual] nor the Circular creates a presumption of exposure to asbestos.  Rather, they are guidelines which serve to inform and educate adjudicators as to the high exposure to asbestos and the prevalence of disease found in insulation and shipyard workers and they direct that the raters develop the record; ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure.  Dyment v. West, 13 Vet. App. 141 (1999); see also Nolen v. West, 12 Vet. App. 347 (1999); VAOGCPREC 4-2000.

With respect to the Veteran's increased rating claims for hypertension and diabetes, it has now been several years since VA examinations specifically relating to these conditions have been conducted.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened, or in cases where the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of Veteran because a 23-month old examination  was too remote in time to adequately support the decision in an appeal for an increased rating).  In this case, the Board believes that supplemental information is required prior to the adjudication of the claims on appeal and that a current evaluation of the Veteran's service-connected hypertension and diabetes mellitus would prove helpful in adjudicating the merits of the claims.  Therefore, new and contemporaneous VA examination should be administered to determine the current manifestations and level of severity associated with the Veteran's claimed disorders.  See 38 C.F.R. § 3.159 (2011).  

The Board also notes that additional evidence was added to the file subsequent to the issuance of the most recent SSOC in November 2007.  Applicable VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of another SSOC unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2011).  Here, that evidence was accompanied by a waiver; however inasmuch as several claims on appeal are being remanded, it is appropriate that this evidence be reviewed in conjunction with the readjudications of the claims.  

In addition, as the case is being remanded and it appears that the Veteran receives at least some treatment through VA, records dated from April 2006 forward will be sought and added to the record, prior to readjudication of the claims.  In this regard, the Board points out that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, VA must obtain outstanding VA records.  See 38 U.S.C.A. § 5103A (b-c) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2011).

In light of the discussion above, to ensure full compliance with due process requirements and in order to give the Veteran every consideration with respect to the present appeal, it is the decision of the Board that further action is required prior to appellate review.  

Accordingly, the case is REMANDED for the following action:

1.  The RO is should ensure that the Veteran has received appropriate duty to assist notice in conjunction with his claims.  In this regard, the Veteran should be requested to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to his service connection claims for a gastrointestinal disorder and a lung condition, as well as to his increased rating claims for hypertension and diabetes mellitus that are not yet associated with the claims file.  Appropriate steps should be taken to obtain any identified records.

In addition, all available VA health treatment records, assessments and examination reports dated from April 2006 forward, should be requested and associated with the claims file

2.  The RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of his claimed gastrointestinal (GI) disorder.  The claims file, to include a complete copy of this remand, shall be made available to the examiner in conjunction with conducting the examination of the Veteran.  The examiner shall annotate the report to reflect that review of the claims file was undertaken.  A discussion of the Veteran's lay history and symptomatology of his claimed condition as well as the documented pertinent medical history shall also be included (the examiner is advised that the Veteran is generally considered competent to report symptoms of which he has personal knowledge).  All appropriate tests or studies should be accomplished, and all clinical findings shall be reported in detail.  The examiner's report shall also address the following matters: 

A.  The examiner shall clearly identify (by diagnosis) whether the Veteran has a currently manifested GI disorder. 

B.  If it is determined that the Veteran has a currently diagnosed GI condition, the examiner is asked to address whether it is at least as likely as not (a 50 percent probability or greater) that any such disorder: (1) was incurred during service or (2) or is otherwise etiologically related to service.   

C.  The examiner is also requested to address whether any currently diagnosed GI disorder is at least as likely as not (at least a 50 percent probability), caused by any service-connected disorder (such as diabetes mellitus or hypertension).  The examiner is also requested to discuss whether it is at least as likely as not (at least a 50 percent probability) that any of the Veteran's service-connected disabilities, aggravated (i.e., permanently worsened) any of the GI disorders found on examination.  If aggravation is found, the degree of aggravation must be specifically identified. 

The basis for all opinions expressed should be discussed for the record.  It would be helpful if the examiner, in expressing his or her opinion, would use the language "likely," "unlikely" or "at least as likely as not."  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  

3.  The RO/AMC shall take appropriate action to develop evidence of the Veteran's claimed asbestos exposure before, during, and after service.  This development shall conform with the VBA Manual guidelines and Dyment v. West, 13 Vet. App. 141 (1999) and should specifically include seeking information as to whether the Veteran's service-related job duties, assignments or living situation involved being in the vicinity of or working with or near asbestos.  Such development shall include a determination regarding the extent to which such factors may have resulted in his exposure to asbestos. 

4.  The RO/AMC shall then arrange for the Veteran to be examined by an appropriate physician to determine the nature/diagnosis and etiology of any currently manifested lung disorder.  In conjunction with the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner should obtain a detailed lay history of service and post-service asbestos exposure from the Veteran. 

Based on a review of the claims file, lay evidence and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that any diagnosed lung disorder is at least as likely as not related to any established in-service exposure to asbestos, or is otherwise related to the Veteran's military service.  The examiner must explain the rationale for all opinions given. 

5.  The RO/AMC shall schedule the Veteran for a VA medical examination to assess the severity of his service-connected hypertension.  All indicated tests and studies are to be performed.  Prior to the examination, the claims file should be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner is requested to indicate whether the Veteran's diastolic pressure is: predominantly 100, 110, or 120, and whether the systolic pressure is predominantly 160, 200, or more, with reference to applicable time period during/from which such manifestations are shown (as the applicable appeal period in this case extends from November 2005 forward).  The matter of whether continuous medication is required for control of hypertension should be addressed to include identifying any such medications and the dates and frequency of its use.  

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on the her employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

6.  The RO/AMC shall schedule the Veteran for a VA medical examination to assess the severity of his service-connected diabetes mellitus.  All indicated tests and studies are to be performed.  Prior to the examination, the claims file should be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

The examiner's findings should specifically include determinations as to each of the following: 

(a) Does the Veteran's diabetes mellitus require insulin?

( b) Does the Veteran's diabetes mellitus require a restricted diet?

(c) Does the Veteran's diabetes mellitus require a regulation of activities (avoidance of strenuous occupational and recreational activities)?

(d) Does the Veteran's diabetes mellitus require oral hypoglycemic agent?

(e) Does the Veteran's diabetes mellitus cause episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations or visits to a diabetic care provider (and if so how often do such hospitalizations or provider visits occur)?

(f) Does the Veteran's diabetes mellitus require progressive weight loss?  

A clear rationale for all opinions should be provided.  

7.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

8.  The RO/AMC will then readjudicate the service connection claims for a gastrointestinal disorder, and for a lung condition, primarily claimed as due to asbestos; as well as increased rating claims for hypertension and diabetes mellitus, to include review of the evidence added to the file since the issuance of the SSOC in November 2007.  If the benefits sought remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afford the opportunity to respond. The case shall then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


